[Cite as Flack v. Avita Health Sys., 2022-Ohio-3517.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                              CRAWFORD COUNTY




JAMIE FLACK,

        PLAINTIFF-APPELLANT,                              CASE NO. 3-22-03

        v.

AVITA HEALTH SYSTEM,                                      OPINION

        DEFENDANT-APPELLEE.




                Appeal from Crawford County Common Pleas Court
                           Trial Court No. 20-CV-0062

                                      Judgment Affirmed

                            Date of Decision: October 3, 2022




APPEARANCES:

        George R. Oryshkewych for Appellant

        Taylor C. Knight for Appellee
Case No. 3-22-03


MILLER, J.

       {¶1} This appeal, having been placed on the accelerated calendar, is sua

sponte being assigned and considered on the regular calendar pursuant to Loc.R.

12(1). Under the authority of Loc.R. 12(5), we have elected to issue a full opinion

in lieu of a judgment entry.

       {¶2} The case arises from an injury incurred on September 16, 2019, when

plaintiff-appellant, Jamie Flack, a patient at Avita Orthopedic Center, was injured

while attempting to traverse a sidewalk on the defendant-appellee’s property while

using a knee scooter. Flack appeals the February 14, 2022 judgment of the Crawford

County Court of Common Pleas granting Avita Health System’s motion for

summary judgment. For the reasons that follow, we affirm

       {¶3} On September 4, 2019, Flack underwent surgery to treat a heel spur on

her right foot. (Flack’s Oct. 1, 2020 Depo. at 23-24). On September 16, 2019, she

attended a post-operative appointment at the Avita Orthopedic Center in Galion,

Ohio, which is owned and operated by Avita Health System. (Troiano’s Sept. 24,

2020 Depo. at 6-7). Thomas Troiano, the facilities manager for Avita Health

System described the Avita location located at 955 Hosford Road, Galion, Ohio.

(Id. at 6-17). The facility has a single main patient entrance located under a

breezeway and a carport. (Id. at 13-14, Ex. 1). The patient entrance has sloped

concrete leading to the doors, which allows patients to be dropped off at the entrance


                                         -2-
Case No. 3-22-03


of the building. (Id. at 14, Ex. 1). Extending to the north and south of the building

is a sidewalk leading to the north and south parking lots, respectively. (Troiano’s

Sept. 24, 2020 Depo. at 6-7). Handicapped parking is located in both the north and

the south ends of the parking lots. (Troiano’s Sept. 24, 2020 Depo. at 6-7, Ex. 2).

According to Troiano, a patient who parked in the north parking lot may use the

north sidewalk to access the building. (Troiano’s Sept. 24, 2020 Depo. at 14-16).

However, patients can access the building from the parking lot without traversing

the sidewalk. (Id. at 15). In fact, many patients who park in the north parking lot

access the building by traveling through the parking lot rather than the sidewalk.

(Id. at 15-16); (Hyer’s Nov. 16, 2020 Depo. at 8-12).

       {¶4} Troiano stated that, prior to September 16, 2019, he observed some

wear on the north sidewalk and determined that it should be replaced for “aesthetic

purposes.” (Troiano’s Sept. 24, 2020 Depo. at 16). According to Troiano, in August

2019, while at the facility on other business, he noticed an inconsistency in the color

of the sidewalk. (Id. at 16-17). When he investigated further, he also determined

some of the concrete had worn or eroded away and decided to have the sidewalk

repaired because it “didn’t look good.” (Id. at 17). Troiano recalled putting the tip

of his finger on the edge of one of the deteriorated spots to determine its depth and

estimated that the depth was approximately one-eighth to three-sixteenths of an inch

and was less than a quarter of an inch. (Id. at 33-34). When presented with a photo


                                         -3-
Case No. 3-22-03


of one section of the sidewalk, Troiano admitted that the erosion spanned nearly the

entire horizontal length of the sidewalk joint. (Troiano’s Sept. 24, 2020 Depo. at

28, Ex. 7). However, Troiano maintained that, due to its shallow depth, he did not

view the imperfections in the sidewalk as a trip hazard. (Id. at 28-29). When the

sidewalk was repaired subsequent to Flack’s fall, Troiano stated that approximately

ten sections of the sidewalk were replaced with new concrete. (Id. at 20-21).

       {¶5} At the time of her post-operative appointment on September 16, 2019,

Flack had been instructed by her physician not to bear weight on her right foot due

to her recent surgery, and Flack was ambulating with the assistance of a knee

scooter. (Flack’s Oct. 1, 2020 Depo. at 24-25). She purchased the knee scooter

from a family friend and did not receive an instruction manual or training relating

to its use or operation. (Id. at 28-29). However, Flack stated that it was “obvious”

to her how to operate the equipment. (Id. at 28). Flack’s physician prescribed a

wheelchair rather than a knee scooter; but, Flack stated that she discussed the option

of a knee scooter with her operating physician who indicated that it was a suitable

option. (Id. at 24-25, 28-29).   Additionally, her operating physician observed her

using the knee scooter during the post-operative appointment on September 16,

2019 and did not comment. (Id. at 29). According to Flack, the post-operative

appointment on September 16, 2019 was the first time she used the knee scooter

outside of her residence. (Id. at 28).


                                         -4-
Case No. 3-22-03


       {¶6} Flack’s daughter and son-in-law accompanied her to the post-operative

appointment on September 16, 2019. (Id. at 27). When Flack arrived at the

appointment, her daughter pulled the vehicle up to the car port at the main entrance

of the building and her son-in-law assisted Flack into the building. (Id. at 27-28).

Once Flack was inside the building, her daughter parked her vehicle in a

handicapped spot on the north parking lot. (Id.).

       {¶7} Following the appointment, Flack traversed along the sidewalk leading

to the north parking lot. (Id. at 29-30). Flack led the way and her daughter and son-

in-law followed behind, carrying her purse and belongings.            (Id. at 34-35).

According to Flack, as she traversed the sidewalk leading to the north side of the

parking lot, the knee scooter “just stopped on [her]” and she flipped over the

handlebars of the scooter and onto the concrete sidewalk. (Id. at 30). Flack stated

that she landed on the ground on her bottom, but her right heel hit the concrete when

she landed. (Id. at 34-35). Subsequent medical testing revealed that Flack tore her

right Achilles tendon. (Id. at 38). Several days later, she underwent surgery to

repair the injury. (Id. at 38-39).

       {¶8} According to Flack, despite having been to Avita Orthopedic Center

approximately three times prior, she had never traveled on the sidewalk to the north

parking lot before her injury. (Id. at 29-30). Rather, when entering and exiting the

building on previous locations, she traveled through the parking lot to the front door.


                                         -5-
Case No. 3-22-03


(Id.). Flack admitted that, prior to her fall, she observed the imperfection in the area

of the sidewalk where the wheel of her scooter became caught in the concrete and

stated that the portion of the sidewalk was “all broken up.” (Id. at 30-34).

       {¶9} On April 1, 2020, Flack filed a complaint against Avita Health System

asserting a claim of negligence. On April 21, 2020, Avita Health System filed its

answer to the complaint.

       {¶10} Avita Health System filed a motion for summary judgment on April

15, 2021. In its motion, Avita Health System argued that it did not owe Flack a duty

to warn of the alleged defect in the sidewalk that caused her fall. Specifically, Avita

Health System argued the hazard was open and obvious. On May 26, 2021, Flack

filed her response to Avita Health System’s motion for summary judgment. On

June 4, 2021, Avita Health System filed its reply in support of its motion for

summary judgment.

       {¶11} On February 14, 2022, the trial court granted Avita Health System’s

motion for summary judgment. Flack filed her notice of appeal on February 24,

2022. She raises one assignment of error for our review.

                                Assignment of Error

       The trial court erred as a matter of law, by granting summary
       judgment against plaintiff/appellant.

       {¶12} In her sole assignment of error, Flack argues the trial court erred by

granting Avita Health System’s motion for summary judgment. Specifically Flack

                                          -6-
Case No. 3-22-03


argues that reasonable minds could conclude the condition of the sidewalk

constituted negligence per se. She also argues that the danger posed by the spalled

concrete was not open and obvious to her and that attendant circumstances preclude

the application of the open and obvious doctrine.

       {¶13} We review a decision to grant summary judgment de novo. Doe v.

Shaffer, 90 Ohio St.3d 388, 390 (2000). “De novo review is independent and

without deference to the trial court’s determination.” ISHA, Inc. v. Risser, 3d Dist.

Allen No. 1-12-47, 2013-Ohio-2149, ¶ 25, citing Costner Consulting Co. v. U.S.

Bancorp, 195 Ohio App.3d 477, 2011-Ohio-3822, ¶ 10 (10th Dist.). Summary

judgment is proper where there is no genuine issue of material fact, the moving party

is entitled to judgment as a matter of law, and reasonable minds can reach but one

conclusion when viewing the evidence in favor of the non-moving party, and the

conclusion is adverse to the non-moving party. Civ.R. 56(C); State ex rel. Cassels

v. Dayton City School Dist. Bd. of Edn., 69 Ohio St.3d 217, 219 (1994).

       {¶14} “The party moving for summary judgment has the initial burden of

producing some evidence which demonstrates the lack of a genuine issue of material

fact.” Carnes v. Siferd, 3d Dist. Allen No. 1-10-88, 2011-Ohio-4467, ¶ 13, citing

Dresher v. Burt, 75 Ohio St.3d 280, 292 (1996). “In doing so, the moving party is

not required to produce any affirmative evidence, but must identify those portions

of the record which affirmatively support his argument.” Id., citing Dresher at 292-


                                         -7-
Case No. 3-22-03


293. “The nonmoving party must then rebut with specific facts showing the

existence of a genuine triable issue; he may not rest on the mere allegations or

denials of his pleadings.” Id., citing Dresher at 292 and Civ.R. 56(E).

       {¶15} Material facts are those facts “‘that might affect the outcome of the

suit under the governing law.’” Turner v. Turner, 67 Ohio St.3d 337, 340 (1993),

quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505 (1986).

“Whether a genuine issue exists is answered by the following inquiry: [d]oes the

evidence present ‘a sufficient disagreement to require submission to a jury’ or is it

‘so one-sided that one party must prevail as a matter of law[?]’” Id., quoting

Anderson at 251-252, 106 S.Ct. 2512.

       {¶16} “To establish a cause of action for negligence, a plaintiff must show

the existence of a duty, breach of that duty, and an injury proximately caused by the

breach.” Daley v. Fryer, 3d Dist. Allen No. 1-14-48, 2015-Ohio-930, ¶ 16, citing

Texler v. D.O. Summers Cleaners & Shirt Laundry Co., 81 Ohio St.3d 677, 680

(1998). To defeat a defendant’s properly supported motion for summary judgment

in a negligence action, the plaintiff must first establish that the defendant owed him

a duty. Id., citing Kaeppner v. Leading Mgt., Inc., 10th Dist. Franklin No. 05AP-

1324, 2006-Ohio-3588, ¶ 9. “The plaintiff must then present evidence from which

reasonable minds could conclude that the defendant breached that duty and that the

breach was the proximate cause of the plaintiff’s injuries.” Id.


                                         -8-
Case No. 3-22-03


       {¶17} Flack argues that defendant-appellee was negligent for failing to

properly maintain the premises and warn her of the danger posed by imperfections

in the north sidewalk of the facility.

       {¶18} “A shopkeeper ordinarily owes its business invitees a duty of ordinary

care in maintaining the premises in a reasonably safe condition and has the duty to

warn its invitees of latent or hidden dangers.” Armstrong v. Best Buy Co., Inc., 99

Ohio St.3d 79, 2003-Ohio-2573, ¶ 5, citing Paschal v. Rite Aid Pharmacy, Inc., 18

Ohio St.3d 203, 204 (1985) and Jackson v. Kings Island, 58 Ohio St.2d 357, 360

(1979). “However, this duty does not require landowners to insure the safety of

invitees on their property.” Lang v. Holly Hill Motel, Inc., 122 Ohio St.3d 120,

2009-Ohio-2495, ¶ 11. “[T]he ‘open and obvious’ doctrine states that an owner or

occupier of property owes no duty to warn invitees entering the property of open

and obvious dangers on the property.” Simmers v. Bentley Constr. Co., 64 Ohio

St.3d 642, 644 (1992). “[T]he open-and-obvious doctrine obviates the duty to warn

and acts as a complete bar to any negligence claims.” Armstrong at ¶ 5. “The ‘open

and obvious’ doctrine states that an owner or occupier of property owes no duty to

warn invitees entering the property of open and obvious dangers on the property.”

Simmers v. Bentley Constr. Co., 64 Ohio St.3d 642, 644 (1992).

       {¶19} “In general, ‘[o]pen-and-obvious dangers are those not hidden,

concealed from view, or undiscoverable upon ordinary inspection[.]’” Shipman v.


                                         -9-
Case No. 3-22-03


Papa John’s, 3d Dist. Shelby No. 17-14-17, 2014-Ohio-5092, ¶ 22, quoting

Thompson v. Ohio State Univ. Physicians, Inc., 10th Dist. Franklin No. 10AP-612,

2011-Ohio-2270, ¶ 12. “However, an individual ‘does not need to observe the

dangerous condition for it to be an “open-and-obvious” condition under the law;

rather, the determinative issue is whether the condition is observable.’” Id., quoting

Thompson, at ¶ 12. “Thus, ‘[e]ven in cases where the plaintiff did not actually notice

the condition until after he or she fell, [courts have] found no duty where the plaintiff

could have seen the condition if he or she had looked.’” Id., quoting Thompson at

¶ 12.

        {¶20} “In most situations, whether a danger is open and obvious presents a

question of law.” Carnes, 2011-Ohio-4467, at ¶ 16, citing Lang, 2007-Ohio-3898,

at ¶ 23, citing Hallowell v. Athens, 4th Dist. Athens No. 03CA29, 2004-Ohio-4257,

¶ 21 and Nageotte v. Cafaro Co., 160 Ohio App.3d 702, 2005-Ohio-2098, ¶ 28 (6th

Dist.). “There may, however, be situations where disputed facts may exist regarding

the openness and obviousness of a hazard, possibly creating an issue of material

fact.” Id., citing Ray v. Wal-Mart Stores, Inc., 4th Dist. Washington No. 08CA41,

2009-Ohio-4542, ¶ 29 and Lang at ¶ 23. For example, the existence of “attendant

circumstances” may create an issue of material fact. Id.

        {¶21} “Attendant circumstances may exist which distract an individual from

exercising the degree of care an ordinary person would have exercised to avoid the


                                          -10-
Case No. 3-22-03


danger.” Id. at ¶ 17, citing Aycock v. Sandy Valley Church of God, 5th Dist.

Tuscarawas No. 2006 AP 09 0054, 2008-Ohio-105, ¶ 26, citing McGuire v. Sears,

Roebuck & Co., 118 Ohio App.3d 494, 499 (1st Dist.1996).               “An attendant

circumstance is usually an active event as opposed to a static condition.” Id. This

court recognized that an “attendant circumstance” is defined as:

      “[A] factor that contributes to the fall and is beyond the control of the
      injured party. * * * The phrase refers to all facts relating to the event,
      such as time, place, surroundings or background and the conditions
      normally existing that would unreasonably increase the normal risk of
      a harmful result of the event. * * * However, ‘[b]oth circumstances
      contributing to and reducing the risk of the defect must be
      considered.’”

Williams v. Lowe’s of Bellefontaine, 3d Dist. Logan No. 8-06-25, 2007-Ohio-2045,

¶ 18, quoting Benton v. Cracker Barrel Old Country Store, Inc., 10th Dist. Franklin

No. 02AP1211, 2003-Ohio-2890, ¶ 17, quoting Sack v. Skyline Chili, Inc., 12th Dist.

Warren No. CA2002-09-101, 2003-Ohio-2226, ¶ 20.

      {¶22} “To serve as an exception to the open-and-obvious doctrine, an

attendant circumstance must be ‘so abnormal that it unreasonably increased the

normal risk of a harmful result or reduced the degree of care an ordinary person

would exercise.’” Shipman, 2014-Ohio-5092, at ¶ 29, quoting Mayle v. Ohio Dept.

of Rehab. & Corr., 10th Dist. Franklin No. 09AP-541, 2010-Ohio-2774, ¶ 20.

“[A]ttendant circumstances are facts that significantly enhance the danger of the

hazard.’” Id., quoting Haller v. Meijer, Inc., 10th Dist. Franklin No. 11AP-290,


                                        -11-
Case No. 3-22-03


2012-Ohio-670, ¶ 10.      “Furthermore, the attendant circumstance must be an

‘“unusual circumstance of the property owner’s making.”’” Id., quoting Haller at ¶

10, quoting McConnell v. Margello, 10th Dist. Franklin No. 06AP-1235, 2007-

Ohio-4860, ¶ 17. “‘Attendant circumstances do not, though, include regularly

encountered, ordinary, or common circumstances.’” Id., quoting Colville v. Meijer

Stores Ltd. Partnership, 2d Dist. Miami, No. 2011-CA-011, 2012-Ohio-2413, ¶ 30.

Also, “‘[a]ttendant circumstances do not include the individual’s activity at the time

of the fall unless the individual’s attention was diverted by an unusual circumstance

of the property owner’s making.’” Meyer v. Dayton, 2d Dist. Montgomery No.

27002, 2016-Ohio-8080, ¶ 19, quoting Margello, 2007-Ohio-4860, at ¶ 17.

       {¶23} We will first address whether the hazard was open and obvious.

Construing the evidence in a light most favorable to Flack, we conclude that that the

open-and-obvious doctrine obviated any duty owed to Flack. There is no genuine

issue of material fact that the condition of the sidewalk was so obvious and apparent

to Avita Health System’s invitees that they were reasonably expected to discover it

and protect themselves against it. On the day Flack fell in the parking lot, the

weather conditions were clear and sunny. (Flack’s Oct. 1, 2020 Depo. at 29). Flack

was able to observe the sidewalk in front of her, even while using the knee scooter.

(Id. at 30). Flack’s daughter and son-in-law were walking behind her at the time of

the injury and were carrying her belongings, including her purse and phone. (Id. at


                                        -12-
Case No. 3-22-03


30, 34-35). Importantly, Flack admitted in her deposition that she actually saw the

worn area of the sidewalk prior to her fall. (Id. at 34). Additionally, photos of the

condition of the sidewalk at the time of Flack’s injury demonstrate that the

imperfection in the sidewalk would have been discoverable upon ordinary

inspection. (Id. at 31-32, Ex. A). That Flack actually observed the condition of the

sidewalk, yet chose to attempt to traverse it anyway does not take away from its

open and obvious nature. See Williams v. Lowe’s of Bellefontaine, 3d Dist. Logan.

No. 8-06-25, 2007-Ohio-2045, ¶ 16 (“[D]ue to the open and obvious nature of the

hazard, [the plaintiff] was able to avoid the hazard to protect herself, even if she did

not do so.”). Accordingly, the sidewalk presented an open-and-obvious danger. See

Cramer v. McCray, 2d Dist. Montgomery No. 20791, 2005-Ohio-5507, ¶ 13

(finding a crack in the sidewalk was an open and obvious danger where the defect

was visible to all persons using the walkway).

       {¶24} In an attempt to avoid the application of the open-and-obvious

doctrine to the present case, Flack invites us to adopt a strained definition of an

“obvious” danger. Specifically, Flack argues that the hazard was not obvious to her

because she was using a knee scooter. However, this argument fails. The record is

clear that Flack chose to use a knee scooter she procured from a friend rather than

the wheelchair that was prescribed by her physician. Additionally, Flack did not

receive instructions or training on the use of the knee scooter despite her statement


                                         -13-
Case No. 3-22-03


that its use was obvious. Furthermore, Flack had never used the scooter outside of

her residence prior to the day of her injury. Accordingly, although Flack may not

have actually perceived the danger posed by the condition of the sidewalk, the open-

and-obvious doctrine is an objective rather than a subjective standard. “The

determination of whether a particular danger is open and obvious does not revolve

around the plaintiff’s peculiar sensibilities or whether the plaintiff actually observed

the danger.” Ray v. Wal-Mart Stores, Inc., 4th Dist. Washington No. 08CA41,

2009-Ohio-4542, ¶ 22. “Instead, the question is whether, under an objective

standard, the danger would have been discernible to a reasonable person.” Id.

Accordingly, the imperfection in the sidewalk was still open and obvious, despite

Flack’s failure to recognize the hazard that it posed. As the trial court correctly

noted in its judgment entry granting summary judgment:

       [S]imple reason tells us that a cracked/uneven sidewalk would pose a
       much more obvious danger to a person using a wheelchair or a knee
       scooter than an ordinary pedestrian. It would be obvious that using a
       wheeled device to travel over a cracked/uneven sidewalk would most
       likely have a jarring effect on the person. This jarring effect alone
       could cause the person to fall. It would also be obvious that the wheels
       of the device could become lodged in a crack in the sidewalk.

(Doc. No. 27).

       {¶25} Having determined that the condition of the sidewalk was open and

obvious, we next turn to Flack’s argument that attendant circumstances bar the

application of the open-and-obvious doctrine. In support of her argument that


                                         -14-
Case No. 3-22-03


attendant circumstances bar application of the open-and-obvious doctrine, Flack

argues that the fact that the premises was visited by people with difficulty

ambulating, that Flack was on a knee scooter, and that multiple sections of the

sidewalk were damaged constituted attendant circumstances. However, we find that

these circumstances are not “attendant circumstances” as this court has defined

them. By Flack’s own admission, she was not distracted and her attention was not

diverted at the time of her injury. (Flack’s Oct. 1, 2020 Tr. at 33-34). Furthermore,

the details Flack relies on in support of her argument are not those that would

distract her from observing the danger or make the danger less obvious to her.

Additionally, the circumstances outlined by Flack were not created by Avita Health

System. Accordingly, we do not find attendant circumstances present which would

bar the application of the open-and-obvious doctrine. See Nicoll v. Centerville City

Schools, 2d Dist. Montgomery No. 27637, 2018-Ohio-36, ¶ 22-23 (finding no

attendant circumstances where the plaintiff tripped on a sidewalk while traversing

the pathway with her children).

       {¶26} Finally, Flack argues that Avita Health System’s alleged failure to

properly maintain the sidewalk constitute negligence per se. “The concept of

negligence per se allows the plaintiff to prove the first two prongs of the negligence

test, duty and breach of duty, by merely showing that the defendant committed or

omitted a specific act prohibited or required by statute.” Lang, 2009-Ohio-2495, at


                                        -15-
Case No. 3-22-03


¶ 15. However, the plaintiff in a negligence per se action must still prove proximate

cause and damages. Sikora v. Wenzel, 88 Ohio St.3d 493, 496 (2000). Additionally,

“a negligence-per-se violation will not preclude defenses and excuses, unless the

statute clearly contemplates such a result.” Robinson v. Bates, 112 Ohio St.3d 17,

2006-Ohio-6362, ¶ 23.

       {¶27} Flack’s negligence-per-se claims are based on provisions of the City

of Galion Ordinances and provisions of the Americans with Disabilities Act

(“ADA”).

       {¶28} Flack argues that Avita Health System violated Galion Ordinance

909.01 which provides, “All sidewalks, curbing, and gutters within the City shall be

kept in repair by the owner of the property abutting thereon by constructing,

repairing or relaying of the same, as may be required by the city.” Galion Ordinance

903.02 defines a sidewalk as “an improved surface for carrying pedestrian traffic on

a public right of way.”

       {¶29} Flack alleges that due to the condition of the sidewalk on its property,

Avita Health System violated Galion Ordinance 909.01 resulting in negligence per

se. However, we do not find that the walkway where Flack was injured constitutes

a sidewalk pursuant to definition provided in Galion Ordinance 903.01. Rather, the

sidewalk was located between Avita Health System’s private parking lot and office

building. Accordingly, it is not a “public right of way” as contemplated by Galion


                                        -16-
Case No. 3-22-03


Ordinance 903.01. Thus, by definition, Avita Health System was not in violation

of Galion Ordinance 909.01.

       {¶30} Next, Flack argues that Avita Health System violated ADA Section

302.1 which states, in pertinent part, that “[f]loor and ground surfaces shall be

stable, firm, and slip resistant.” Flack argues that the eroded nature of the sidewalk,

including concrete “spalling” constituted a violation of this section Specifically,

Flack argues that the gravel-like fragments or spalls of concrete which appear when

concrete is slowly broken down into small flakes, and which were present in the

area of walkway where Flack was injured, violate ADA’s requirement for stable,

firm, slip resistant surfaces. We disagree. An advisory note to ADA Section 302.1

provides that “[a] stable surface is one that remains unchanged by contaminants or

applied force, so that when the contaminant or force is removed, the surface returns

to its original condition. A firm surface resists deformation by either indentations

or particles moving on its surface.”

       {¶31} Flack fails to provide authority supporting its contention that concrete

spalling on a sidewalk violates ADA Section 302.1. Furthermore, we do not find

authority supporting Flack’s argument. Rather, the facts present here establish that

the sidewalk at issue was stable and firm. Furthermore, although Flack’s argument

with respect to ADA Section 302.1 presumes that concrete spalling was the cause

of her fall, her statements made in her deposition establish that her fall was caused


                                         -17-
Case No. 3-22-03


by the wheel of the scooter becoming lodged in a crack in the concrete rather than

concrete spalling. (Flack’s Oct. 1, 2020 Depo. at 34). Accordingly, we do not find

that Avita Health System violated ADA Section 302. Having found no genuine

issue of material fact that the imperfection in the area of the sidewalk where Flack

fell was open and obvious, we do not find that Avita Health System breached a duty

of care to Flack. Therefore, we find that the trial court did not err in granting

summary judgment in favor of Avita Health System.

       {¶32} Flack’s assignment of error is overruled.

       {¶33} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the Crawford County

Court of Common Pleas.

                                                               Judgment Affirmed

ZIMMERMAN, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                       -18-